19-11608-mew            Doc 510       Filed 01/07/21 Entered 01/07/21 14:06:04                     Main Document
                                                  Pg 1 of 7



Bradford J. Sandler, Esq.
Shirley S. Cho, Esq.
Beth E. Levine, Esq.
PACHULSKI STANG ZIEHL & JONES LLP
780 Third Avenue, 34th Floor
New York, NY 10017
Telephone: (212) 561-7700
Facsimile: (212) 561-7777
Email: bsandler@pszjlaw.com
          scho@pszjlaw.com
          blevine@pszjlaw.com

Counsel to the Plan Administrator


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :                   Chapter 11
                                                               :
HSP LIQUIDATION, LLC, et al.,1                                 :                   Case No. 19-11608 (MEW)
                                                               :
                                                               :                   Jointly Administered
                  Debtors.                                     :
---------------------------------------------------------------x

               STIPULATION AND AGREED ORDER RESOLVING CLAIMS OF
              ARGONAUT INSURANCE COMPANY CLAIM NOS. 19, 22, AND 309

           This stipulation (the “Stipulation”) is made between Drivetrain, LLC, in its capacity as the

trustee and administrator of the Wind-Down Trust2 (the “Plan Administrator”), acting on behalf

of HSP Liquidation, LLC (f/k/a Hollander Sleep Products, LLC), and its affiliated post-effective

date debtors (collectively, the “Post-Effective Date Debtors” and before the Effective Date of the

Plan, the “Debtors”) on the one hand and Argonaut Insurance Company (“Argonaut”) on the other



1
  The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-Effective
Date Debtor’s federal tax identification number are: Dream II Holdings, LLC (7915); HHFH Liquidation, LLC
(2063); HSP Liquidation, LLC (2143); PCF Liquidation, LLC (1445); HSPK Liquidation, LLC (4119); PCFC
Liquidation, LLC (3119); and HSPC Liquidation Limited (3477).
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.
19-11608-mew     Doc 510     Filed 01/07/21 Entered 01/07/21 14:06:04          Main Document
                                         Pg 2 of 7



hand (the Plan Administrator and Argonaut, collectively, the “Parties”), by and through the

undersigned counsel.

                                         RECITALS

       WHEREAS, on May 19, 2019, Hollander Sleep Products, LLC and its affiliated Debtors

filed voluntary petitions for relief under chapter 11 of title 11 of the United States Code (the

Bankruptcy Cases”) in the United States Bankruptcy Court for the Southern District of New

York (the “Bankruptcy Court”); and

       WHEREAS, on September 3, 2019, the Debtors filed the Debtors’ Modified First

Amended Joint Plan Pursuant to Chapter 11 of the Bankruptcy Code (the “Plan”) [Docket No.

346]; and

       WHEREAS, on September 5, 2019, the Court entered the Findings of Fact, Conclusions

of Law, and Order Confirming the Debtors’ Modified First Amended Joint Plan Pursuant to

Chapter 11 of the Bankruptcy Code [Docket No. 356]; and

       WHEREAS, on September 13, 2019, the Effective Date occurred; and

       WHEREAS, on September 13, 2019, the Debtors filed the Fourth Amended Plan

Supplement for the Debtors’ Modified First Amended Joint Plan Pursuant to Chapter 11 of the

Bankruptcy Code, which included the Wind-Down Trust Agreement at Exhibit G (the “Wind-

Down Trust”) [Docket No. 370]; and

       WHEREAS, pursuant to the Wind-Down Trust Agreement, Drivetrain, LLC was

appointed as the trustee and administrator of the Wind-Down Trust in its capacity as the Plan

Administrator; and

       WHEREAS, pursuant to Article IV.D of the Plan, the Plan Administrator is responsible

for resolving Claims; and
19-11608-mew      Doc 510      Filed 01/07/21 Entered 01/07/21 14:06:04            Main Document
                                           Pg 3 of 7



       WHEREAS, on July 26, 2019, Argonaut filed a proof of claim identified as claim number

19 (“Claim 19”) on the Claims Register asserting a non-priority general unsecured claim in the

amount of $7,800,000.00 against Debtor HHFH Liquidation, LLC (f/k/a Hollander Home Fashions

Holdings, LLC).

       WHEREAS, on July 26, 2019, Argonaut filed a proof of claim identified as claim number

22 (“Claim 22”) on the Claims Register asserting a non-priority general unsecured claim in the

amount of $7,800,000.00 against Debtor Dream II Holdings, LLC.

       WHEREAS, on July 26, 2019, Argonaut filed a proof of claim identified as claim number

309 (“Claim 309” and together with Claim 19 and Claim 22, the “Claims”) on the Claims Register

asserting a priority claim in an unliquidated amount and non-priority general unsecured claim in the

amount of $7,800,000.00 against HSP Liquidation, LLC (f/k/a Hollander Sleep Products, LLC), on

account of amounts owed as surety under U.S. Customs and Border Protection bonds (the

“Argonaut Bonds”).

       WHEREAS, on August 21, 2020, the U.S. Customs and Border Protection (“CBP”) filed

an amended proof of claim identified as claim number 421 (“CBP Claim No. 421”) on the Claims

Register asserting a priority claim in the amount of $168,099.85, and a non-priority general

unsecured claim in the amount of $199,099.23, for a total claim of $367,199.08 against HSP

Liquidation, LLC (f/k/a Hollander Sleep Products, LLC), on account of customs, duties, fees and

other amounts due.

       WHEREAS, on November 4, 2020, Argonaut filed the action entitled Argonaut Insurance

Company v. Drivetrain, LLC, et al., (Index No. 656014/2020), in the Supreme Court of the State of

New York, County of New York (the “NY State Court Action”).
19-11608-mew       Doc 510      Filed 01/07/21 Entered 01/07/21 14:06:04             Main Document
                                            Pg 4 of 7



        WHEREAS, on December 10, 2020, Drivetrain filed a Notice of Removal in the United

States District Court for the Southern District of New York, removing the NY State Court Action.

It is currently pending as U.S.D.C. Case No. 1:20-cv-10434-JGK (the “Removed Action”).

        WHEREAS, the Plan Administrator and Argonaut have agreed to resolve all disputes

regarding the Claims on the terms and conditions set forth in this Stipulation.

                                          STIPULATION

        NOW, THEREFORE, in consideration of the foregoing, the Parties hereby agree and

stipulate as follows:

        1.      The foregoing recitals are hereby fully incorporated into and made an express part

of this Stipulation.

        2.      Within five (5) days of the execution of this Stipulation, the Plan Administrator shall

to pay to CBP the sum of $101,215.69 on account of the priority portion of CBP Claim No. 421

and direct CBP to apply such payment on account of the Argonaut-related bill numbers

48038453-48038455 and 48038457-48038459 (the “Priority Claim Payment”).

        3.      Upon entry of an Order approving this Stipulation, Claim No. 309 shall be

deemed to be allowed as a priority claim in the amount of $50,000.00 (the “Settlement

Amount”), and Argonaut shall be deemed to have waived the remaining deficiency amount under

Claim No. 309. The Settlement Amount shall be in full and final satisfaction of any and all

claims, including the Claims, that Argonaut has against the Debtors, the Post-Effective Date

Debtors, the Plan Administrator, the Wind Down Estates or the Wind-Down Trust on account of

the Claims. The Settlement Amount shall be paid within ten (10) days of entry of an Order by

the Bankruptcy Court approving the Stipulation, provided that Argonaut has provided its tax
19-11608-mew       Doc 510     Filed 01/07/21 Entered 01/07/21 14:06:04              Main Document
                                           Pg 5 of 7



identification information to the Plan Administrator and dismissed the NY State Court Action (as

defined below) with prejudice.

        4.     Upon entry of an Order approving this Stipulation, Claim No. 19 and Claim No. 22

shall be deemed to be disallowed and shall be expunged from the Claims Register promptly

thereafter.

        5.      Within five (5) days of execution of this Stipulation, Argonaut shall dismiss the

complaint filed against Drivetrain, LLC in the NY State Action with prejudice.

        6.     Within five (5) days of the dismissal of the NY State Court Action, the Plan

Administrator shall dismiss the Removed Action with prejudice.              The Parties shall work

cooperatively to execute any further documentation as may be necessary to achieve dismissal of

the NY State Action and the Removed Action.

        7.     Upon entry of an Order approving this Stipulation and dismissal of the NY State

Court Action, the Debtors, the Post-Effective Debtors, the Wind-Down Trust, the Wind-Down

Estates, and the Plan Administrator release, acquit and forever discharge Argonaut from any and

all claims, causes of action, suits, debts, liens, obligations, liabilities, demands, losses, costs and

expenses (including attorneys’ fees) of any kind, character, or nature whatsoever, known or

unknown, or which may become known at a later date, fixed or contingent, arising out of or

related to any surety bond issued by Argonaut to the Debtors and/or Argonaut’s filing of the NY

State Court Action. Upon the payment of the Priority Claim Payment and the Settlement

Amount by the Plan Administrator, Argonaut releases, acquits and forever discharges the

Debtors, the Post-Effective Debtors, the Wind-Down Trust, the Wind-Down Estates, and the

Plan Administrator from any and all claims, causes of action, suits, debts, liens, obligations,

liabilities, demands, losses, costs and expenses (including attorneys’ fees) of any kind, character,
19-11608-mew      Doc 510      Filed 01/07/21 Entered 01/07/21 14:06:04          Main Document
                                           Pg 6 of 7



or nature whatsoever, known or unknown, or which may become known at a later date, fixed or

contingent, arising out of or related to the Claims or any future amounts that may be asserted by

CBP against Argonaut.

       8.      This Stipulation is of no force and effect and shall not become effective until the

Bankruptcy Court enters an Order approving its terms. If the Court does not enter such an Order,

the Parties will be deemed to have returned to their respective positions immediately prior to the

execution of this Stipulation with all rights and privileges reserved.
19-11608-mew      Doc 510   Filed 01/07/21 Entered 01/07/21 14:06:04         Main Document
                                        Pg 7 of 7



Dated: December 29, 2020                 DRIVETRAIN, LLC

                                         /s/ Beth E. Levine
                                         Bradford J. Sandler, Esq.
                                         John A. Morris, Esq.
                                         Shirley S. Cho, Esq.
                                         Beth E. Levine, Esq.
                                         Pachulski Stang Ziehl & Jones LLP
                                         780 Third Avenue, 34th Floor
                                         New York, NY 10017
                                         Telephone: (212) 561-7700
                                         Facsimile: (212) 561-7777
                                         E-Mail: bsandler@pszjlaw.com
                                                    jmorris@pszjlaw.com
                                                   scho@pszjlaw.com
                                                   blevine@pszjlaw.com

                                         Counsel to the Plan Administrator
                                         Drivetrain, LLC

Dated: December 29, 2020                 ARGONAUT INSURANCE COMPANY

                                         /s/ Tod S. Chasin
                                         Tod S. Chasin, Esq.
                                         Riker Danzig Scherer Hyland Perretti LLP
                                         500 Fifth Avenue, 49th Floor
                                         New York, NY 10110
                                         Telephone: 212.302.8253
                                         E-Mail: tchasin@riker.com

                                         Counsel to Argonaut Insurance Company


SO ORDERED:
January 7, 2021


s/Michael E. Wiles
HONORABLE MICHAEL E. WILES
UNITED STATES BANKRUPTCY JUDGE
